Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 01/016/2022. In the instant amendment, claims 28-30 and 33 have been amended.
Claims 19, 23-26, 28-30 and 33-38 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2004/0035620 to McKeefery
[0087] First referring to FIG. 1, a schematic representation of a first exemplary implementation of the present invention may be seen. This implementation is comprised of a vehicle 20, a loop of wire 116, preferably a multi-turn loop of wire, powered by a power supply 115 having an on-off switch SW1, which may, by way of example, be on the top of the power supply 116, coupled thereto by wires as shown, or through some other simple communication link. If a multi-turn loop of wire is used, a multi-wire cable may be used with the wires connected in series, with the two ends of the series connections brought out such as by a conductor 28 for connection to the power supply 115. Individual plug together or fasten together cable sections are also contemplated. The vehicle 20 is battery powered, and the power supply 115 is preferably battery powered, though alternatively may be powered from a 110 AC source, such as from a plug mounted AC to low voltage AC/DC converter. Typically in this and the other embodiments to be disclosed in detail herein, the wire cable or equivalent, the vehicle and other components of the system will be given three dimensional graphic embellishments to appeal to the targeted age group, which embellishments are not part of the preferred embodiments of the present invention. 

US 2005/0211187 to Harman


US 2007/0159842 to Cole
[0020] FIG. 4 is a partially exploded, detailed perspective view of the fiber optic light array out of the LED housing for an individual fiber optic LED decoration light according to one embodiment of the present invention. The fiber optic LED decoration light units are manufactured and assembled similar to currently available incandescent Christmas tree light string, either in a parallel or single series wiring configuration. A deeper recess should be provided than for light sockets for incandescent bulbs, to allow the LED light 301 to be inserted deep into the housing 201 while providing sufficient space to insert the optical fibers into the housing 201 directly on top of the LED light 301 as shown in FIG. 3. 

US 2009/0195174 to Jin
[0065] The secondary windings of the balancing transformers 80 are connected in a closed loop, in which the polarity of the secondary windings are arranged so that voltages induced in the secondary windings are in phase and add within the closed loop. Optionally, a sense resistor (not shown) is inserted within the loop to detect current flow. Optionally, the wires of the closed loop connecting across the length of the linear lamps are arranged in a twisted wire pair. For clarity, and to further illustrate the phase relationship of the secondary transformers, the direction of current flow is illustrated when a positive voltage appears at the high voltage AC input, denoted HVAC. Current flow in the primary windings is illustrated as I1, and current flow in the secondary loop is illustrated as I2. Current flows in the opposite direction for each of I1 and I2 when a negative voltage, with respect to the common return, appears at HVAC. 

US 2012/0217111 to Boys
[0167] Referring to FIG. 40, an alternative circuit for power supply from the elongate loop 102 to one or more modules is shown. This circuit provides a frequency change as part of the double IPT conversion form the primary power supply 101 to the vehicle. Although the frequency change is discussed below as being from 20 kHz to 140 kHz, those skilled in the art will appreciate that other frequencies may be used, and that the frequency may stay the same, or even 

US 2015/0317886 to Kidger
[0043] At the receiver end the centre taps of the Ethernet transformer 16 are connected to the power load 22 via individual inductors 32 such that the DC power may still pass, but AC signals impressed on the cable are not significantly loaded. Coupling capacitors 34 connect these same centre taps via a signal transformer 36 to the receiver 26 (which may be a standard commercial device used for RS422 or RS485 communication) and provide a return path for the current induced in the wires of the cable 18 by the winding 30 and ferrite core 28. In FIG. 2, wire pairs [1,2] and [3,6] arc one arm of the current loop and wire pairs [4,5] and [7,8] are the other arm of the loop, the arms being connected via the capacitors 34 and the primary winding of the transformer 36. The synchronizing pulse impressed on the cable 18 at the sender end of the cable is coupled via the signal transformer 36 to the receiver 26, such that the pulse is received and replicated at the receiver 26. 

US 2016/0379782 to Lee
[0019] According to the architecture of FIG. 3, when the switch SW is closed, the LINE wire 211, the switch SW, the load device 23, and the NEUTRAL wire 22 are forming a circuit loop with the AC power (e.g., mains electricity). As the power acquiring device 24 and the switch SW are connected in parallel, the voltage on the input terminals of the power acquiring device 24 is zero while the switch SW is closed, no voltage crosses the power acquiring device 24 and the power acquiring device 24 takes no power. Specifically, as the input terminals of the AC-to -DC converter 241 take no power, the output port of the AC-to -DC converter 241 generates no output power, and the output port of the charging circuit 242 generates no output power, too. The rechargeable battery B is not charged at this time, but power stored previously in the rechargeable battery B may provide battery power with voltage VBAT to the wireless automation control device 25. When the switch SW is open, the LINE wire 211, the power acquiring device 24, the load device 23, and the NEUTRAL wire 22 are forming a circuit loop with the AC power (e.g., mains electricity). As stated above, a voltage provided by the LINE wire 211 and the NEUTRAL wire 22 is divided substantially to the power acquiring device 24, and the voltage and power divided to the load device 23 is negligibly small that the load device is effectively not activated(e.g., lamp is off).

The prior art of record (Kirst in view of Kim, Halm, Vogt, McKeffery, Harman, Cole, Jin, Boys, Kidger and Lee) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 19 "... a polling unit configured to communicate with the field device and to poll diagnosis data of the field device via the communications loop; and a transmission unit embodied to wirelessly transmit the polled diagnosis data to a reception unit via radio waves; connecting the communications module to the communications loop in parallel with the field device; capturing with the transducer unit in the communications module the AC communication signals and pulses on the communications loop emitted by the superordinate unit or by the field device and converting the AC communication signals and pulses into electrical energy; storing the converted electrical energy in the energy storage unit of the communications module up to a predetermined limit value; polling the diagnosis data of the field device using a communication command of the polling unit of the communications module; receiving the diagnosis data of the field device by the communications module via a communication command sent by the field device; and wirelessly transmitting the polled diagnosis data from the communications module to a reception unit as soon as the electrical energy stored in the energy storage unit reaches or exceeds the predetermined limit value and/or if the communications module receives a command for polling or transmitting.” and similarly recited in such manners in other independent claim 35.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 19, 23-26, 28-30 and 33-38 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193